Citation Nr: 0905142	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-37 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
Tiger Team in Cleveland, Ohio.  The case was most recently 
before the VA RO in Boston, Massachusetts.

At his October 2008 Board hearing, the Veteran, through his 
representative, expressed the view that his heart disability, 
including a history of multiple heart attacks, was stress-
related.  The representative elaborated that in his view the 
RO had not sufficiently considered the doctrine of secondary 
service connection, as set forth in Allen v. Brown, 7 Vet. 
App. 439 (1995), in considering all disability attributable 
to the Veteran's service-connected PTSD.  See October 2008 
Board hearing transcript (Tr.) at pages 7-8, 18.  In the 
Board's view, the Veteran, through his representative, has 
thereby raised the issue of entitlement to service connection 
for cardiovascular disability, to include as secondary to 
service-connected PTSD.  This matter is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 50 percent for his 
service-connected PTSD.  At his October 2008 Board hearing, 
the Veteran indicated that he had received treatment for PTSD 
as recently as August 2008, with another appointment 
scheduled for two weeks after the hearing.  See October 2008 
Board hearing transcript (Tr.) at pages 10-11.  The most 
recent records of VA treatment associated with the claims 
file are from November 2005.  Also, VA records of treatment 
from May 2004 to May 2005, for the one year prior to the date 
of the receipt of the Veteran's May 2005 increased rating 
claim, have not been associated with the claims file but are 
relevant to the increased rating claim on appeal.  See 38 
C.F.R. § 3.400(o)(2) (effective date of an award of increased 
compensation to a Veteran shall be the earliest date as of 
which it is ascertainable that an increase in disability has 
occurred, if application is received within one year of such 
date).  The relevant records of VA treatment not yet 
associated with the claims file would be useful in 
adjudication of the Veteran's claim.  See 38 U.S.C.A. 
§ 5103A(a)-(c); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (holding that VA treatment records 
are considered to be constructively contained in the claims 
folder and must be obtained before a final decision is 
rendered).

At the Veteran's October 2008 Board hearing, the Veteran 
indicated that he had applied for, and had been granted, 
Social Security Administration (SSA) disability benefits in 
1996, as a result of his heart disability.  (Tr. at 13.)  
Although the records from the SSA may not be directly 
relevant to the claim on appeal, the Court of Appeals for 
Veterans Claims (Court) has strictly interpreted VA's duty to 
obtain records from the SSA if there is any possibility that 
the records may be pertinent to the claim on appeal.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  Consequently, the Board finds that 
the Veteran's records regarding SSA disability benefits, 
including the medical records upon which any decision was 
based, may possibly be useful in adjudication of the present 
claim and should therefore be sought by the RO.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(2).  
 
Additionally, as it has been approximately three years and 
four months since the Veteran's most recent VA psychiatric 
examination, conducted in September 2005, and this Board 
remand seeks new pertinent medical evidence, the Board 
further finds that a new VA examination for the purpose of 
obtaining more current findings would be useful in 
adjudication of the Veteran's claim.  See 38 U.S.C.A. 
§ 5103A(d).



Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for his PTSD from May 
2004 forward.  After any required 
authorizations for release of medical 
information are requested and obtained from 
the Veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought must include records of 
VA treatment for PTSD from May 2004 to June 
2005, and from November 2005 forward. 

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative decisions 
(favorable or unfavorable) and the medical 
records upon which the decisions were based.  

3.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA examination for 
the purpose of determining the current 
severity of his service-connected PTSD.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.

For the Veteran's PTSD, the examiner should 
describe the nature and extent of the 
Veteran's present disability.  A diagnosis 
for each relevant condition found and a 
description of all current psychiatric 
symptomatology should be provided.  The 
examiner should also assign a Global 
Assessment of Functioning (GAF) score and a 
full rationale for the score provided. 

The examiner is requested to provide a 
complete rationale for his findings, based 
on his or her clinical experience and 
medical expertise.  

4.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

